Citation Nr: 1023557	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  08-03 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether a notice of disagreement with the effective date 
of the grant of service connection for posttraumatic stress 
disorder (PTSD) was timely.

2.  Entitlement to an effective date prior to September 10, 
2003, for a grant of service connection for PTSD, to include 
based on clear and unmistakable error (CUE) in an August 2004 
rating decision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD


T. Wishard, Associate Counsel

INTRODUCTION

The Veteran had active military service from August 1980 to 
May 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 letter determination of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Winston-Salem, North Carolina.  

The issue of entitlement to an effective date prior to 
September 10, 2003, for a grant of service connection for 
PTSD, to include based on clear and unmistakable error (CUE) 
in an August 2004 rating decision, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 2004 RO rating decision granted service connection 
for PTSD, and notice of that determination with the Veteran's 
appellate rights was issued on July 30, 2004.

2.  In a statement received at the RO in August 2004, the 
Veteran expressed disagreement with the effective date 
assigned for PTSD. 


CONCLUSION OF LAW

A timely notice of disagreement was received as to the July 
2004 rating decision which granted service connection for 
PTSD and assigned an effective date for the award.  38 C.F.R. 
§§ 20.300, 20.302 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009).  However, The United States Court of 
Veterans Appeals has held that in cases in which the law and 
not the evidence is dispositive, a claim for entitlement to 
VA benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 
426 (1994).  Similarly, a claim for entitlement to VA 
benefits should be granted or the appeal to the Board granted 
because of legal merit or entitlement under the law.  As the 
law is dispositive in this appeal, and the evidence is not in 
dispute, no further discussion as to VA's duty to notify and 
assist under VCAA is warranted in this case.

Analysis

In a July 2004 RO rating decision, the Veteran was granted 
service connection for PTSD, effective from December 31, 
2003.  Notice of the determination was issued July 30 2004.  
Notice of disagreement with the effective date assigned for 
PTSD was received in August 2004.  The notice of disagreement 
requested an earlier effective date of September 10, 2003 for 
the award of service connection for PTSD.  In an August 2004 
RO rating decision, the Veteran was granted an earlier 
effective date of September 10, 2003 for the award of service 
connection for PTSD.  No statement of the case was issued 
pursuant to 38 C.F.R. § 19.26 (2009) as to the appeal for an 
earlier effective date for the award of service connection 
for PTSD.  

Although the earlier effective date of September 10, 2003 for 
the award of service connection for PTSD, assigned by the 
August 2004 rating decision, met the Veteran's request, such 
date did not represent the maximum benefit potentially 
available for assignment for an earlier effective date for 
service connection, (i.e. from the day following separation 
from service, if appropriate).  See 38 C.F.R. § 3.400 (2009).  
The August 2004 RO rating decision assignment of an earlier 
effective date did not abrogate the appeal initiated by the 
August 2004 notice of disagreement.  See AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

In a statement dated in February 2006, and received by VA in 
February 2007, the Veteran averred that he is entitled to an 
earlier effective date of one year prior to the date on which 
he filed his claim for PTSD.  The Veteran styled his 
statement as a "request for reconsideration, in the 
alternative, notice of disagreement."  The February 2007 RO 
letter determination on appeal held that the Veteran's 
statement received in February 2007 was an untimely notice of 
disagreement (NOD) with the July 2004 rating decision which 
had awarded service connection for PTSD.  As noted above, the 
Veteran had already provided a timely notice of disagreement 
as to that determination by a statement received at the RO in 
August 2004.  

In order to be considered timely, a notice of disagreement 
must be received within one year of issuance of VA notice of 
a RO determination.  38 C.F.R. § 20.302 (2009).  In view of 
the foregoing, it is clear that the Veteran provided timely 
notice of disagreement as to the July 2004 RO decision which 
granted service connection for PTSD and assigned and 
effective date for the award.  As applicable legal criteria 
have been met, and the facts of this case are not in dispute, 
the appeal is granted as a matter of law.


ORDER

Timely notice of disagreement was received as to the July 
2004 rating decision which granted service connection for 
PTSD and assigned an effective date for the award; to this 
extent, the appeal is granted.




REMAND

As noted above, a timely notice of disagreement has been 
received as to a July 2004 rating decision which granted 
service connection for PTSD and assigned an effective date 
for the award.  As the Veteran's appeal was not abrogated by 
the assignment of an earlier effective date of September 10, 
2003 in a rating decision in August 2004, the Veteran must be 
issued a statement of the case as to the issue of entitlement 
to an effective date earlier than September 10, 2003 for the 
award of service connection for PTSD.  Where a statement of 
the case has not been provided following the timely filing of 
a notice of disagreement, a remand, not a referral is 
required by the Board.  Manlincon v. West, 12 Vet. App. 238 
(1999).

In an accredited representative's written brief, dated in May 
2010, the Veteran's accredited representative avers that the 
Veteran's February 2006/2007 statement was a new claim for an 
earlier effective date based on CUE, to include a lack of 
notification of the applicable law.  Specifically, the 
accredited representative averred that the Veteran had not 
been afforded all law applicable to his claim.  The Veteran's 
claim of CUE has not been adjudicated by the RO.

The Veteran's claim of CUE is inextricably intertwined with 
the issue of entitlement to an effective earlier than 
September 10, 2003 for the grant of service connection for 
PTSD.  Therefore, it must be decided in the first instance by 
the RO.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Under the circumstances, the appropriate action is 
to remand the matter to the agency of original jurisdiction 
for adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and his 
representative, and ask him to provide 
any additional argument with respect to 
the issue of CUE in the August 2004 
rating decision as to the assignment of 
an effective date of September 10, 2003 
for the award of service connection for 
PTSD.  

2.  After affording the Veteran a 
reasonable period of time in which to 
respond, the AOJ should adjudicate the 
matter of whether there was CUE in the 
August 2004 rating decision which failed 
to assign an effective date earlier than 
September 10, 2003 for service connection 
for PTSD.  If the decision is 
unfavorable, the AOJ should furnish the 
Veteran a statement of the case as to the 
issue of whether there was CUE in the 
August 2004 rating decision which failed 
to assign an effective date earlier than 
September 10, 2003 for service connection 
for PTSD, and afford the applicable 
opportunity to respond.  Only if the 
Veteran completes a timely appeal as to 
this matter, by filing a timely 
substantive appeal with the RO, should 
such issue be certified to the Board for 
appellate consideration.  

3.  The RO should also issue a statement 
of the case as to the issue of 
entitlement to an effective date earlier 
than September 10, 2003 for the award of 
service connection for PTSD, which 
reflects recognition of the Veteran's 
timely appeal of the July 2004 rating 
decision by an August 2004 notice of 
disagreement.  The Veteran and his 
representative should be afforded the 
appropriate opportunity to respond.  Only 
if the Veteran completes a timely appeal 
as to this matter, by filing a timely 
substantive appeal with the RO, should 
such issue be certified to the Board for 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


